782 F.2d 1510
30 Ed. Law Rep. 35
Mary L. KLING, Plaintiff-Appellant,v.COUNTY OF LOS ANGELES, et al., Defendants-Appellees.
No. 83-6193.
United States Court of Appeals,Ninth Circuit.
Feb. 20, 1986.

1
Stanley Fleishman, Marilyn Holle, Los Angeles, Cal., for plaintiff-appellant.


2
Joe Ben Hudgens, Los Angeles, Cal., for defendants-appellees.


3
Prior report:  633 F.2d 876 (9th Cir.1980).


4
Before FLETCHER and CANBY, Circuit Judges, and SOLOMON,* District Judge.

ORDER

5
Kling's counsel's request to file a supplemental brief is denied.


6
The within case is remanded to the district court for disposition pursuant to the order of the Supreme Court, --- U.S. ----, 106 S. Ct. 300, 88 L. Ed. 2d 277 (1985) reversing the judgment of this court, 769 F.2d 532 (9th Cir.1985).



*
 The Honorable Gus J. Solomon, Senior United States District Judge for the District of Oregon, sitting by designation